t c memo united_states tax_court vernell david west petitioner v commissioner of internal revenue respondent docket no filed date vernell david west pro_se michael t sargent for respondent memorandum findings_of_fact and opinion paris judge petitioner brought this action under sec_6213 a seeking redetermination of the following deficiencies in 1all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated income_tax and additions to tax for the tax years and year deficiency sec_6651 sec_6651 sec_6654 additions to tax dollar_figure dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure ¹ ¹ ¹ ¹ ¹ ¹ ¹ n a dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure ¹the amount of any additions to tax under sec_6651 shall be determined pursuant to sec_6651 b and c the court must decide the following issues whether petitioner must recognize unreported income for the tax years through whether petitioner is entitled to ordinary and necessary business_expense deductions for the tax years and and whether petitioner is liable for the additions to tax under sec_6651 and and a for the tax years through findings_of_fact some facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in north carolina at the time the petition was filed petitioner operated both a farming_business and a bricklaying business in a location other than his home for the tax years through the record does not indicate his method_of_accounting petitioner did not file federal_income_tax returns for the tax years through petitioner believed that once he turned years old he did not have to pay taxes anymore pursuant to sec_6020 using information third parties reported respondent prepared a substitute return for petitioner for each of the tax years at issue the substitute returns respondent prepared indicated the following payments and their categories were made to petitioner year total dollar_figure big_number big_number big_number big_number big_number big_number social_security bricklaying business_interest --- dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number --- dollar_figure --- --- --- --- the balance of all the payments each year was related to petitioner’s farming_business petitioner timely filed a petition for redetermination and a trial was set before the trial date petitioner’s granddaughter velicia l everett faxed to respondent six pages of tables the first page summarized petitioner’s claims to farming and bricklaying expenses for the tax years through and categorized them according to expenses and payroll copies of forms w-3 transmittal of wage and tax statements for the tax_year sec_2002 and were attached the tables identified each of the claimed farming and bricklaying business_expenses for services or goods for those tax years according to the vendor who provided those services or sold the items and the cost of each service or item the tables were prepared using receipts included in petitioner’s records the expenses reported for tax years and were not documented by receipts or other substantiation except for petitioner’s purchase of a dollar_figure tractor on date petitioner could not provide any such records for those tax years because his children had cleaned up his home and thrown away the documents when he was seriously ill and was hospitalized for an extended period petitioner reported expenses for tax years and including the purchase of a ford expedition for dollar_figure on date he stated that he had used the ford expedition only to drive from his personal_residence to his doctor’s office and the farming field respondent conceded the issue of the payroll expenses listed on the tables for all the tax years petitioner is entitled to deduct the payroll expenses of dollar_figure dollar_figure dollar_figure and dollar_figure for the respective tax_year sec_2002 and for the bricklaying business opinion burden_of_proof the commissioner’s determinations in the notice_of_deficiency are presumed correct and the taxpayer bears the burden of disproving those determinations see rule a 290_us_111 the burden_of_proof may shift to the commissioner with respect to a factual issue relevant to ascertaining the liability of a taxpayer for tax when the taxpayer has introduced credible_evidence regarding that issue and has met certain statutory requirements see sec_7491 gross_income sec_61 provides that gross_income means all income from whatever source derived sec_61 the u s supreme court has construed this section to mean that gross_income includes all accessions to wealth clearly realized and over which the taxpayers have complete dominion see 348_us_426 there is no dispute that petitioner received for the tax years through the amounts shown on the table supra from the substitute returns 2however the stipulation of facts contains a typographical error in petitioner received a form 1099-s proceeds from real_estate transactions reporting the receipt of dollar_figure from the farm bureau it was incorrectly listed as a form 1099-misc miscellaneous income on the stipulation however a taxpayer does not have to include a social_security_benefit in gross_income unless the taxpayer’s adjusted_gross_income with certain modifications plus one-half of the social_security_benefit exceeds a specified base_amount sec_86 an allowance of petitioner’s business_expense deductions will affect his adjusted_gross_income therefore in the rule_155_computations the parties are to take into account that petitioner has to include in gross_income only the portion of social_security_benefits prescribed by sec_86 deductions deductions are a matter of legislative grace see 503_us_79 292_us_435 a taxpayer must prove he is entitled to any deduction see indopco inc v commissioner supra pincite new colonial ice co v commissioner supra pincite see also rule a furthermore the taxpayer must substantiate his deductions see welch v helvering supra pincite see also rule a tractor and car under sec_167 a depreciation deduction is allowed for the exhaustion and wear_and_tear of property used in a trade_or_business sec_179 provides that a taxpayer can elect a deduction for certain depreciable_property in the year that property is placed_in_service petitioner is not entitled to the depreciation deduction for his ford expedition because he used that car only for personal reasons traveling between his residence and his regular place of business see 326_us_465 54_tc_874 as to his tractor petitioner did use the tractor for a business_purpose and can depreciate its cost over the recovery_period using the applicable convention see sec_168 petitioner cannot however reap an immediate deduction for his tractor under sec_179 because he failed to elect that treatment other farming and bricklaying expenses sec_162 provides for the deduction of all the ordinary and necessary expenses a taxpayer paid_or_incurred during the taxable_year in carrying on his business respondent concedes that petitioner had a farming_business and a bricklaying business that produced ordinary and necessary business_expenses under sec_162 petitioner also provided specific documentation of his farming receipts for tax years and the issue remains as to whether petitioner has sufficient documentation to substantiate the expenses related to his farming_business for tax years through and for his bricklaying business for all tax years this court may estimate the amount of a deductible expense in certain circumstances where a taxpayer establishes he paid the expense but cannot substantiate the precise amount see 39_f2d_540 2d cir in its estimate this court may bear heavily against a taxpayer whose inexactitude is of his own making see id a taxpayer must provide a basis upon which this court can make its estimate of the expense see 245_f2d_559 5th cir cohan v commissioner supra pincite 85_tc_731 in estimating a taxpayer’s expenses for the year at issue this court has relied upon a taxpayer’s expenses_incurred in previous or subsequent years see young v commissioner tcmemo_1989_241 limiting the relevant year’s repair expenses because they have exceeded the cost of the previous year’s expenses hicks v commissioner tcmemo_1957_24 estimating the present year’s income by comparison with the income received in other relevant years the court holds that pursuant to sec_162 petitioner can deduct his business_expenses for the tax years and as stipulated and can deduct an estimated amount of the other expenses for the tax years and petitioner is entitled to deduct the listed expenses related to his farming_business for tax years and as the record indicates that his tables were based on actual receipts for those years and respondent has conceded this in regard to the business_expenses related to farming for the tax years and the record as a whole warrants an estimate of the expenses petitioner incurred for those tax years the estimate will be based on the average of the expenses he incurred for and petitioner has provided documentation related to business_expenses for his bricklaying business only for and the record as a whole warrants an estimate of the expenses petitioner incurred for tax years and the estimate will be based on the average of the expenses he incurred in and additions to tax sec_6651 imposes an addition_to_tax if a taxpayer failed to file an income_tax return timely under sec_6651 an addition_to_tax is imposed for a taxpayer’s failure to pay taxes shown on any return sec_6654 imposes an addition_to_tax for a taxpayer’s failure to pay estimated income_tax pursuant to sec_7491 respondent has the burden of production with respect to any penalty 3for the purpose of calculating the estimated expenses for tax years and the cost of the ford expedition will not be included because petitioner cannot deduct the cost of the ford expedition for the tax_year for the tax_year petitioner is entitled to the estimated other business_expenses in addition to the depreciation deduction claimed for the tractor 4the only federal_tax_deposit during the years in question was for the taxable_year made on date for dollar_figure addition_to_tax or additional_amount imposed by the internal_revenue_code see sec_7491 116_tc_438 respondent has not carried the burden for taxable_year in regard to sec_6654 in that there was a significant federal_tax_deposit relected in the stipulation of facts however the evidence is sufficient to satisfy respondent’s burden of production under sec_7491 for the balance of the taxable years at issue these additions to tax will not be imposed if a taxpayer’s failure is due to reasonable_cause and not willful neglect see sec_6651 sec_6654 petitioner seeks relief from these additions to tax arguing that he is ignorant of and has misinterpreted the law petitioner’s mistake as to or ignorance of the law does not amount to reasonable_cause and thus his argument will not relieve him from the imposition of these additions to tax see 25_tc_13 mostafa v commissioner tcmemo_2006_106 guthrie v commissioner tcmemo_1989_168 respondent introduced evidence that petitioner did not file returns for tax years through or request additional time to file conclusion petitioner must recognize unreported income as we have found petitioner is not entitled to a depreciation deduction for his car for the tax_year he is entitled to the depreciation deduction for his tractor and must depreciate the cost of the tractor over the recovery_period using the applicable convention also petitioner is entitled under sec_162 to deduct for his farm business and for his bricklaying business_expenses for the tax years and for each of the tax years and he is entitled to the average of the other farm business_expenses incurred for the tax years and petitioner is entitled to additional deductions related to his bricklaying business for tax years through using the average expenses_incurred for and respondent has shown adequate grounds for the additions to tax under sec_6651 and for all years at issue and under sec_6654 but for taxable_year and this court will therefore sustain them to reflect concessions and this court’s conclusions stated above decision will be entered under rule
